UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6459


ABDUL-HASIB AL-MUSAWWIR,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, Director of Virginia Dept. of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:21-cv-00007-RGD-RJK)


Submitted: October 4, 2021                                        Decided: October 7, 2021


Before WILKINSON and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Abdul-Hasib Al-Musawwir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abdul-Hasib Al-Musawwir seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Al-Musawwir’s 28 U.S.C. § 2254

petition as an unauthorized, successive § 2254 petition. The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.           See 28 U.S.C.

§ 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the petition states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Al-Musawwir has

not made the requisite showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2